Citation Nr: 0124302	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-03 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to January 13, 
1998, for an award of service connection for post-traumatic 
stress disorder, rated as 30 percent disabling.

2.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Edward J. McNellis, III, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946, and from January 1950 to June 1950.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.


REMAND

A review of the veteran's claims file reveals that in the 
veteran's Substantive Appeal (VA Form 9), received at the RO 
in March 1999, he indicated that he wanted a BVA hearing at a 
local VA office before a Member of the Board.  Following that 
request, in September 1999, the veteran was afforded a 
hearing at the RO in Cincinnati, Ohio; the transcript is in 
the file.  However, there is no indication in the file that 
the veteran was scheduled for a hearing before a Member of 
the Board, as he requested, or that he withdrew his hearing 
request.  

In August 2001, the veteran was sent a hearing clarification 
letter from the Board.  It does not appear that a response 
was received from the veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The veteran should be afforded a 
hearing before a Member of the Board at 
the RO in Cleveland, Ohio, as soon as 
possible.  

2.  Time permitting before the veteran's 
BVA hearing, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


